IN THE SUPREME COURT OF THE STATE OF DELAWARE


MILLARD E. PRICE,                       §
                                        §   No. 385, 2017
       Petitioner Below,                §
       Appellant,                       §   Court Below—Superior Court
                                        §   of the State of Delaware
       v.                               §
                                        §   C.A. No. S17M-01-001
COMMISSIONER ROBERT                     §
COUPE,                                  §
                                        §
       Respondent Below,                §
       Appellee.                        §


                           Submitted: February 9, 2018
                           Decided:   April 2, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                 ORDER

      This 2nd day of April 2018, after careful consideration of the parties’ briefs

and the record on appeal, the Court concludes that the judgment below should be

affirmed on the basis of and for reasons assigned by the Superior Court in its well-

reasoned decision dated August 22, 2017. The appellant’s arguments concerning

new information he received from the Department of Correction after he mailed his

notice of appeal and his liberty interest in good time credit under 11 Del. C.
§ 4381(d) were not fairly presented to the Superior Court for its consideration in the

first instance and will not be considered in this appeal.1

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice




1
 Supr. Ct. R. 8. Due to this appeal, the Superior Court has not taken any action on the motion for
a new trial based on the new Department of Correction information that the appellant filed one
month after he filed this appeal.


                                                2